DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 23-24, 27-33, and 35-37 are drawn to a compound and its pharmaceutical substance.
Group II, claim 25 is drawn to a method for producing the compound of claim 1.
Group III, claim 26 is drawn to a method for producing the compound of claim 23.
Group IV, claim 34 is drawn to a method for producing the pharmacological substance of claim 28.
Group V, claim 38 is drawn to a method for improving biomembrane permeability of pharmacological substance.
Group VI, claim 39 is drawn to a method for improving water solubility of a pharmacological substance.
Group VII, claim 40 is drawn to a method of making an industrial material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of the compound formula 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuebelbeck et al. (US 2012/0122788 A1) in view of Hamley (Biomacromolecules 2014, 15, 1543−1559) and Long et al. (Beilstein J. Nanotechnol. 2014, 5, 2122–2128). Kuebelbeck et al. teach ε-polylysine conjugates [Abstract] preferred to comprise 10 to 50 monomer units [0103]. Kuebelbeck et al. teach ε-polylysine is a kidney-targeted moiety linked to a bioactive agent as follows [0045, Fig 1]. Kuebelbeck et al. further teach a bioactive agent is an antibiotic such as penicillins or tetracyclin [0082] or a radiolabeled tracer [0174].

    PNG
    media_image1.png
    357
    1035
    media_image1.png
    Greyscale

Kuebelbeck et al. suggest a conjugate further comprising a spacer of polyethylene glycols linked to the carrier peptide via an amide or ester bond [0073].  Kuebelbeck et al. further suggest a spacer (e.g., PEG) is further functionalized with a reactive group comprising azide (N3) or alkyne for conjugation to a bioactive molecule [0075]. Hamley is recited to show direct esterification of 
    PNG
    media_image2.png
    182
    351
    media_image2.png
    Greyscale
PEG with amino acids was known to one of ordinary skill in the art before the effective filing date of this invention as follows (p1546, Fig 5). Long et al. is further recited to show that azide (N3) functionalized PEG-2 linker comprising a click functional group able to react to alkyne functionalized imaging agent via click chemistry shown as follows (p2123, Fig 1).

    PNG
    media_image3.png
    205
    339
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    216
    613
    media_image4.png
    Greyscale
Since Kuebelbeck et al. in view of Hamley and Long et al. teach the technical feature of the compound formula 1 shown as follows, this instant invention lacks unity of invention without a special technical feature. 




Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus X: X moiety in Q (claim 1)
i)	oxygen atom
ii)	imino group
iii) 	a sulfur
iv) 	NHCO
v) 	CONH
Genus C: click functional group Z (claim 24)
Elect a single species from the group consisting on azido group, an alkenyl group, an alkynyl group, a nitrile group, a thiol group, a maleimide group, an epoxide group, an aziridine group, a thiirane group, or a triazole group in claim 24.
Genus P: a pharmacological substance (claims 27-32)
i) an antimicrobial agent (claim 31)
Elect a single species of a polyene antibiotic selected from amphotericin B, nystatin, trichomycin, pimaricin, micafungin, itraconazole, ketoconazole, fluconazole, miconazole, or flucytosine;
ii) antibacterial agent (claim 31)
Elect a single species from penicillin, ampicillin, talampicillin, bacampicillin, cephalosporin C, cephalexin, cefradine, cephamycin, imipenem, gentamicin, kanamycin, tobramycin, amikacin, arbekacin, ribostamycin, oxytetracycline, tetracycline, bacitracin, gramicidin, polymyxin B, vancomycin, or teicoplanin,
iii) an anticancer agent (claim 31)
Elect a single species from actinomycin D, mitomycin, doxorubicin, daunorubicin, aclarubicin, bleomycin; or cisplatin
iv) a protein (claim 37)
a) a fluorescent protein monomeric Azami-Green.
v) a gene (claim 32)

Applicant is required, in reply to this action, to elect a single species from each genus X, C, and P (only one single species from P(i)-P(v)) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 23-40.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
25-April-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615